                           UNITED STATES DISTRICT COURT
                           EASTERN DISTRICT OF TENNESSEE

 UNITED STATES OF AMERICA,                   )
                                             )
              Plaintiff,                     )
                                             )
 v.                                          )     No.: 3:08-CR-80-TAV-HBG
                                             )
 JEFFERY JAY HUGHETT,                        )
                                             )
              Defendants.                    )

                                         ORDER

       Before the Court is the Report and Recommendation (R&R) entered by United

 States Magistrate Judge H. Bruce Guyton on June 26, 2020 [Doc. 48], regarding

 plaintiff’s pro se motion requesting (1) to be brought “back to Court” to “file

 [insufficient] counsel” and (2) a judicial recommendation for placement in a halfway

 house [Doc. 46]. The magistrate judge recommends that the Court deny the motion.

       There have been no timely objections filed to the R&R, and enough time has

 passed since the filing of the R&R to treat any objections as having been waived. See 28

 U.S.C. § 636(b)(1); Fed. R. Crim. P. 59(b)(2).

       After careful review of the matter, the Court agrees with the magistrate judge’s

 recommendations.     Accordingly, the Court ACCEPTS the R&R [Doc. 48] in full

 pursuant to 28 U.S.C. § 636(b)(1) and ORDERS that defendant’s pro se motion is

 DENIED.

       IT IS SO ORDERED.

                                   s/ Thomas A. Varlan
                                   UNITED STATES DISTRICT JUDGE


Case 3:08-cr-00080-TAV-HBG Document 50 Filed 07/14/20 Page 1 of 1 PageID #: 198
